DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 6, 8, 10-12, 14, 15, 17, 19, and 20 with an earliest effective filing date of 7/16/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent No. 5,608,899 patented on 3/4/97) in view of Oh et al. (U.S. Publication No. 2017/0140068 published on 5/18/17).
	With respect to claim 1, the Li reference teaches a method comprising:
determining, by the computer, at least one characteristic about the figure (a feature of the figure is selected, i.e. Quarter = 3 [Figures 3B-3E]); 
searching, by the computer, the data set based on an indicated search area for at least one entry that falls within a threshold value of the determined at least one characteristic about the figure (a search area of the figure is selected that applies to the selected characteristic [Figure 3D and col. 4 lines 1-26]), wherein the search area indicates which part of the data set to be searched (the search area boxes are used to inspect in greater detail the data [col. 4 lines 1-26 and Figures 3D-3E]); and 
displaying, by the computer, the at least one entry from the data set that falls within a threshold value of the determined at least one characteristic about the figure (the updated query results are displayed [Figure 3E and col. 4 lines 1-26]).
The Li reference does not explicitly recite receiving, by a computer, a hand drawn figure, utilizing the figure as a search query for conducting a search of a data set, and that the figure was created independent of the searched data set. The Oh reference teaches receiving, by a computer, a hand drawn figure, utilizing the figure as a search query for conducting a search of a data set, and that the figure was created independent of the searched data set (the user can draw a visual graph that is used as a visual graph query to search for a matching graph that was created independent of the visual graph query [Figures 4A & 4B and paragraphs 98-102]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Li with the user entered graph query of Oh. 
	With respect to claim 3, the Li and Oh references teach all of the limitations of claim 1 as described above. Additionally, the Li reference teaches that the figure is a line graph (the graph is a line graph [Figures 3C-3E]).
With respect to claim 5, the Li and Oh references teach all of the limitations of claim 1 as described above. In addition, the Li reference teaches determining, by the computer, the indicated search area based on a text entry that accompanied the figure (a text based query window 310 displays a text definition of the query string [Figures 3A-3E and col. 3 lines 11-67]).
	With respect to claim 6, the Li and Oh references teach all of the limitations of claim 1 as described above. Additionally, the Li reference teaches that the figure is a bar graph (the graphs include bar graphs [col. 2 lines 27-29]).
With respect to claim 8, the Li and Oh references teach all of the limitations of claim 1 as described above. In addition, the Li reference teaches that the figure is a pie graph (the graphs include pie graphs [col. 2 lines 27-29]).
With respect to claim 10, the limitations of claim 10 are merely the computer program product embodiment of claim 1 and claim 10 recites no further significant limitations therein. Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 and claim 10 is likewise rejected on that same basis.
	With respect to claim 12, the limitations of claim 12 are merely the computer program product embodiment of claim 3 and claim 12 recites no further significant 
	With respect to claim 14, the limitations of claim 14 are merely the computer program product embodiment of claim 5 and claim 14 recites no further significant limitations therein. Therefore, the limitations of claim 14 are rejected in the analysis of claim 5 and claim 14 is likewise rejected on that same basis.
	With respect to claim 15, the limitations of claim 15 are merely the computer program product embodiment of claim 6 and claim 15 recites no further significant limitations therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 6 and claim 15 is likewise rejected on that same basis.
	With respect to claim 17, the limitations of claim 17 are merely the computer program product embodiment of claim 8 and claim 17 recites no further significant limitations therein. Therefore, the limitations of claim 17 are rejected in the analysis of claim 8 and claim 17 is likewise rejected on that same basis.
	With respect to claim 19, the limitations of claim 19 are merely the computer system embodiment of claim 1 and claim 19 recites no further significant limitations therein. Therefore, the limitations of claim 19 are rejected in the analysis of claim 1 and claim 19 is likewise rejected on that same basis.
With respect to claim 20, the limitations of claim 20 are merely the computer system embodiment of claim 5 and claim 20 recites no further significant limitations therein. Therefore, the limitations of claim 20 are rejected in the analysis of claim 5 and claim 20 is likewise rejected on that same basis.	

4, 7, 9, 13, 16, and 18 with an earliest effective filing date of 7/16/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent No. 5,608,899 patented on 3/4/97) in view of Oh et al. (U.S. Publication No. 2017/0140068 published on 5/18/17) and further in view of Duncker et al. (U.S. Publication No. 2017/0351753 published on 12/7/17).
	With respect to claim 4, the Li and Oh references teach all of the limitations of claim 3 as described above. They do not explicitly recite that the at least one characteristic of the figure is the slope of the line graph. The Duncker reference teaches that the at least one characteristic of the figure is the slope of the line graph (data used in the graph includes the slope of lines [paragraph 59]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Li and Oh with the slope data of Duncker. Such a modification would have made the system more desirable to users by giving them greater control over the display of relevant information.
	With respect to claim 7, the Li and Oh references teach all of the limitations of claim 6 as described above. They do not explicitly recite that the at least one characteristic of the figure includes number of bars, the height of each bar, and the width of the bars. The Duncker reference teaches that the at least one characteristic of the figure includes number of bars, the height of each bar, and the width of the bars (data used in the graph includes the height of the bars [paragraph 59]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Li and Oh with the bar data of 
	With respect to claim 9, the Li and Oh references teach all of the limitations of claim 8 as described above. They do not explicitly recite that the at least one characteristic of the figure includes number of sections in the pie graph and the area of each of the sections. The Duncker reference teaches that the at least one characteristic of the figure includes number of sections in the pie graph and the area of each of the sections (data used in the graph includes the size of the slices of a pie graph [paragraph 59]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Li and Oh with the pie data of Duncker. Such a modification would have made the system more desirable to users by giving them greater control over the display of relevant information.
With respect to claim 13, the limitations of claim 13 are merely the computer program product embodiment of claim 4 and claim 13 recites no further significant limitations therein. Therefore, the limitations of claim 13 are rejected in the analysis of claim 4 and claim 13 is likewise rejected on that same basis.
	With respect to claim 16, the limitations of claim 16 are merely the computer program product embodiment of claim 7 and claim 16 recites no further significant limitations therein. Therefore, the limitations of claim 16 are rejected in the analysis of claim 7 and claim 16 is likewise rejected on that same basis.
With respect to claim 18, the limitations of claim 18 are merely the computer program product embodiment of claim 9 and claim 18 recites no further significant .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153